NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                          File Name: 16a0319n.06

                                          No. 15-2418

                          UNITED STATES COURT OF APPEALS
                               FOR THE SIXTH CIRCUIT
                                                                                     FILED
                                                                               Jun 10, 2016
SOULETTE KATRENE COSMA,                                )                   DEBORAH S. HUNT, Clerk
                                                       )
       Plaintiff-Appellant,                            )
                                                       )   ON APPEAL FROM THE UNITED
v.                                                     )   STATES DISTRICT COURT FOR
                                                       )   THE EASTERN DISTRICT OF
COMMISSIONER OF SOCIAL SECURITY,                       )   MICHIGAN
                                                       )
       Defendant-Appellee.                             )



       BEFORE: GIBBONS, GRIFFIN, and DONALD, Circuit Judges.


       PER CURIAM. Soulette Katrene Cosma (“Cosma”) appeals the district court’s judgment

affirming the denial of her application for supplemental security income benefits.

       Cosma filed an application for supplemental security income benefits, alleging that she

became disabled on October 14, 2010. After the Social Security Administration denied the

application, Cosma requested a hearing before an administrative law judge (ALJ). The ALJ

denied Cosma relief. The Appeals Council declined to review the case, and the district court

affirmed the denial of Cosma’s application.

       On appeal, Cosma argues that the ALJ failed to properly weigh the medical opinion

evidence and that the ALJ misrepresented the record and ignored relevant evidence when

determining her residual functional capacity (RFC). “Our review of the ALJ’s decision is

limited to whether the ALJ applied the correct legal standards and whether the findings of the

ALJ are supported by substantial evidence.” Blakley v. Comm’r of Soc. Sec., 581 F.3d 399, 405–
No. 15-2418
Cosma v. Comm’r of Soc. Sec.

06 (6th Cir. 2009). Substantial evidence exists “if a ‘reasonable mind might accept the relevant

evidence as adequate to support a conclusion.’” Id. at 406 (quoting Warner v. Comm’r of Soc.

Sec., 375 F.3d 387, 390 (6th Cir. 2004)). We review de novo the district court’s conclusions on

each issue. Id.

       Cosma first argues that the ALJ erred by giving little or no weight to the following

medical opinions: (1) the opinion of her treating physician, Dr. Patricia Dhar, who concluded

that Cosma is permanently and totally disabled; (2) the opinion of Dr. Terrance Mills, an

examining psychologist, who concluded that Cosma was unable to work because of her mood

swings, psychosis, depressive issues, and medical problems; and (3) the opinion of Dr. Essam

Montasir, an examining physician, who concluded that Cosma would have significant difficulty

working due to fatigue and osteoporosis.

       A medical opinion from a treating source must be given controlling weight if it is well-

supported by medically acceptable clinical and laboratory diagnostic techniques and not

inconsistent with other substantial evidence in the record. Gayheart v. Comm’r of Soc. Sec.,

710 F.3d 365, 376 (6th Cir. 2013). An ALJ must provide “good reasons” for discounting the

opinion of a treating source. Id. The stated reasons must be “supported by the evidence in the

case record, and must be sufficiently specific to make clear to any subsequent reviewers the

weight the adjudicator gave to the treating source’s medical opinion and the reasons for that

weight.” Id. (quoting Soc. Sec. Rul. No. 96–2p, 1996 WL 374188, at *5 (Soc. Sec. Admin. July

2, 1996)). If a treating-source opinion is not given controlling weight, the ALJ must weigh all of

the medical opinions based on all relevant factors, including the nature of the treatment

relationship, the specialization of the medical source, and the consistency and supportability of

the opinion. Id.


                                              -2-
No. 15-2418
Cosma v. Comm’r of Soc. Sec.

       Substantial evidence supports the manner in which the ALJ weighed the medical opinions

at issue. The ALJ reasonably gave no weight to Dr. Dhar’s opinion because her conclusion that

Cosma is totally disabled is a determination reserved to the Commissioner, see 20 C.F.R.

§ 416.927(d)(1); Bass v. McMahon, 499 F.3d 506, 511 (6th Cir. 2007), and her conclusion that

Cosma is unable to work directly conflicted with the objective medical evidence in the record,

including Dr. Dhar’s own treatment notes, which generally showed that Cosma did not have

disabling functional impairments. It was also reasonable for the ALJ to give no weight to Dr.

Mills’s opinion because it was based primarily on Cosma’s subjective complaints. See Stiltner v.

Comm’r of Soc. Sec., 244 F. App’x 685, 689 (6th Cir. 2007). Finally, the ALJ reasonably gave

little weight to Dr. Montasir’s opinion because the objective medical evidence did not support

the severity of his proposed limitations.

       Cosma also argues that the ALJ’s assessment of her RFC is not supported by substantial

evidence because, in making the assessment, the ALJ misrepresented the record and ignored

relevant evidence. Substantial evidence supports the ALJ’s RFC assessment, however, because

it is consistent with both the objective medical evidence and the medical opinion evidence that

the ALJ deemed credible, and the record reflects that the ALJ considered and accurately

recounted the relevant evidence.

       Accordingly, we AFFIRM the district court’s judgment.




                                             -3-